Citation Nr: 0306295	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-12 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability secondary to service-connected lumbosacral strain.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for contact 
dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
December 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

The veteran testified before the undersigned Veterans Law 
Judge in October 2000.  A transcript of the hearing has been 
associated with the record.

When the veteran's case was before the Board in April 2001 it 
was remanded for additional development.  It was returned to 
the Board in March 2003 for further appellate action.

The issue of entitlement to a compensable rating for skin 
disability will be addressed in the Remand section which 
follows the order portion of this decision.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  Psychiatric disability was caused or chronically worsened 
by service-connected lumbosacral strain.

3.  The veteran's lumbosacral strain is manifested by severe 
limitation of motion and muscle spasm.  


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disability is proximately due 
to or the result of service-connected lumbosacral strain.  38 
C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

2.  The criteria for a rating of 40 percent for lumbosacral 
strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 
5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected lumbosacral strain.  However, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  In this regard, the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Review of the record reveals that the RO awarded service 
connection for lumbosacral strain in September 1993.  The 
veteran submitted the instant claim for increase in August 
1997.  

VA progress notes from July 1997 show that the veteran was 
seen for low back and right ankle complaints.  The veteran's 
back was tender to palpation over the paraspinous muscles in 
the L4-5 area.  Left scoliosis was noted.  X-rays revealed 
mild scoliosis with normal disc space and no 
spondylolisthesis or fracture.  

A VA examination was conducted in November 1997.  The history 
of the veteran's back disability was reviewed.  The veteran 
reported that her back pain had increased over the years and 
complained that she was unable to lie flat on her back.  She 
stated that her pain was precipitated by changes in the 
weather.  She endorsed monthly flare-ups of back pain.  She 
indicated that her pain was alleviated by moist heat and 
anti-inflammatory drugs.  She stated that during flare-ups 
she was unable to perform her normal routine.  Range of 
motion testing of the lumbar spine revealed flexion to 94 
degrees, extension to 10 degrees with increasing pain over 
the range of motion, lateral bending to 30 degrees 
bilaterally, and rotation to 80 degrees bilaterally.  The 
veteran's gait favored her right leg.  She could heel and toe 
stand without difficulty.  Her posture was within normal 
limits.  X-rays of the lumbar spine were read as normal.  The 
examiner concluded that the veteran's lumbar spine disorder 
was musculoligamental in origin.  

A March 1998 progress note from the veteran's private 
physician indicates that the veteran had severe spasm on 
forward bending and tenderness of the paralumbar musculature 
bilaterally.  She had diminished movement of the back in all 
planes and extreme pain with flexion and extension.  

A June 1998 VA treatment note indicates that the veteran's 
back displayed no bony deformity, but was tender and tight at 
the left paraspinous muscle.  Extension was decreased by 60% 
and lateral bending was within normal limits.  

In a September 1998 statement the veteran indicated that she 
had a history of muscle spasm in her back and that she was 
experiencing severe pain every day.  She complained of 
stiffness and muscle spasms up to six times per day.  She 
indicated that her back disability was interfering with her 
work and noted that she was utilizing a transcutaneous 
electrical nerve stimulation (TENS) device in attempt to 
alleviate her pain, but that it did not work.

A September 1998 treatment note from the veteran's private 
physician indicates that the veteran was seen for chronic low 
back pain.  The veteran was unable to bend forward without 
experiencing severe muscle spasm.  He noted that the veteran 
was unable to perform her current job duties.  The physician 
prescribed job restrictions and a reduced work schedule.

An October 1998 letter from the veteran's VA physician notes 
that the veteran had been her patient for several months, and 
that the veteran suffered from musculoskeletal low back pain 
and paraspinous muscle spasm.  The author noted that the 
veteran experienced frequent, acute episodes and increased 
pain, and that she had mild to moderate decreased range of 
motion with 80 percent extension, 40 percent flexion and 90 
percent side bending.  She indicated that the veteran had 
been referred to physical therapy.   

VA treatment notes for the period from January to April 1999 
show that the veteran tolerated physical therapy sessions 
well and maintained good endurance.  She reported 
intermittent symptoms and muscle spasms.  In January 1999, 
range of motion testing revealed flexion to 80 degrees, 
extension to 20 degrees and side bending to 20 degrees with 
pain at the end of the range.  In February 1999, forward 
flexion was to 120 degrees, extension was to 25 degrees, 
right rotation was to 83 degrees, left rotation was to 80 
degrees, right side bending was to 50 degrees and left side 
bending was to 48 degrees.

Magnetic resonance imaging (MRI) of the veteran's low back in 
March 1999 revealed normal anatomic alignment with 
exaggerated lordosis of the lumbosacral spine.  There was no 
loss of vertebral body height or intervertebral disc height.  
No loss of signal was seen in the intervertebral discs and no 
bone marrow signal abnormalities were seen.  There was no 
evidence of disc bulging, protrusion or herniation.  There 
was an apparent congenital relative canal stenosis from the 
L3 level through the L5-S1 level.  No neural foraminal 
narrowing was seen and no discrete abnormality was seen 
within the neural canal.  No nerve root abnormalities were 
seen and surrounding osseous and soft tissue structures 
appeared grossly within normal limits.  The impression was 
exaggerated lordosis of the lumbosacral spine with 
congenital-appearing small canal from the L3-5 level.  The 
study was otherwise normal.

A treatment note from the veteran's private physician, dated 
in March 1999, reflects complaints of stiffness and pain in 
the low back.  He noted that the veteran was not responding 
to physical medicine treatment in a reasonable period of time 
and that she was experiencing emotional hardship due to her 
pain.

In May 1999 the veteran's VA physician indicated that the 
veteran's pain and range of motion limitation were chronic in 
nature.  She stated that the veteran's current difficulties 
were due to the initial injury.  She related that physical 
therapy had resulted in improvement in both pain and range of 
motion, but that she did not expect the condition to resolve.

A June 1999 treatment note from the veteran's private 
physician notes the veteran's complaints of intolerable pain 
and muscle spasm in the low back.  The veteran indicated that 
her symptoms caused her to miss excessive days from work.  
The veteran was unable to forward bend due to extreme pain 
and spasm.  She was noted to experience signs of emotional 
difficulty due to constant pain.  The physician recommended 
psychiatric evaluation.

The veteran submitted a claim of entitlement to service 
connection for depression in June 1999.  She indicated that 
she had become depressed due to daily pain related to her low 
back disability.  

A VA womens clinic treatment note dated in June 1999 shows 
that the veteran's affect was mildly flattened and her mood 
was down.  The assessment was chronic low back pain and mild 
depression.

An August 1999 VA mental health progress note indicates that 
the veteran was seen for initial stress management.  She 
described chronic pain and an annoying supervisor at work.  
The provider also noted that the veteran appeared to have a 
fairly severe social anxiety disorder. 

An October 1999 treatment note shows that the veteran was 
advised to rest until testing was completed.

In January 2000, the veteran submitted a progress note 
pertaining to her claim for service connection for 
depression.  The note indicates that the veteran complained 
of severe pain that caused her to feel depressed.  The 
veteran was noted to describe her low back pain as the 
stressor associated with her depression.  The impression was 
mood disturbance with apathy, anxiety and irritability.  The 
diagnosis was chronic pain syndrome.

On VA orthopedic examination in March 2000, the veteran 
complained of low back pain across the lower back, radiating 
down her right leg.  Examination of the spine revealed 
flexion to 80 degrees, extension to 15 degrees, side bending 
to 20 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  There was no spasm of the lumbar spine and 
straight leg raising was negative.  X-rays demonstrated 
possible spondylolysis, but an MRI failed to confirm that 
condition.  The diagnosis was degenerative joint disease of 
the lumbar spine with possible spondylolysis of L5.

A VA psychiatric examination was also conducted in March 
2000.  The veteran reported that she had been experiencing 
crying spells and problems controlling her anger.  Her 
medical history was noted to include low back pain, right 
ankle problems, dermatological problems and shin splints.  
The examiner noted that the veteran's mood was depressed and 
her affect was at times tearful.  The diagnoses were 
depression not otherwise specified and anxiety state 
unspecified.  The examiner noted that psychological testing 
should be completed to distinguish those aspects related to 
the veteran's character and associations with the things that 
made the veteran angry versus the Axis I illness of 
depression and anxiety.

In May 2000 the veteran reported for psychometric testing.  
The examiner noted that the Minnesota Multiphasic Personality 
Inventory (MMPI) was administered following a brief 
interview.  He stated that an analysis of the validity scales 
suggested that the veteran was endorsing most symptoms 
indicative of problems with emotional or physical 
functioning.  Such over-acknowledgement of symptoms was noted 
to render the test useless in terms of the validity of its 
clinical scales.  He indicated that such responses suggested 
either extreme emotional distress or, more likely, that there 
was some amplification of symptom complaints.  He concluded 
that in any event, no determination could be made regarding 
the specific question of distinguishing which aspects of the 
veteran's complaints were related to her Axis I diagnoses.

A July 2000 treatment note from the veteran's private 
physician shows that she was seen on a walk-in basis due to 
an onset of chronic low back pain and muscle spasms.  She 
complained of spasms and sharp pain in her low back area and 
traveling down her right leg.  Her back was tender to 
percussion with muscle spasms present.  She had diminished 
movement of the back in all planes with extreme pain noted on 
forward flexion and backward extension.  She was unable to 
lateral bend or rotate in either direction.  The diagnoses 
were chronic lumbosacral strain with chronic pain syndrome 
and signs of degenerative joint disease of the lumbar spine.

An October 2000 VA emergency room report shows that the 
veteran presented with complaints of low back spasms that 
were so severe that she had to leave work.  Physical 
examination revealed paraspinal muscle spasms with no sensory 
or motor loss.

An October 2000 letter from the veteran relates that she had 
recently had an episode of severe pain and spasms at work 
that had caused her to fall.  She indicated that two co-
workers assisted her and called the health unit nurse.  She 
was then taken to the VA emergency room and was given pain 
medication and muscle relaxers.  She was ordered to remain on 
bed rest for a week.

The veteran testified before the undersigned in October 2000.  
She indicated that she had spasms and stiffness, and that she 
experienced tingling and numbness in her right leg.  She 
stated that she worked for the United States Postal Service 
and that she had been reassigned because she could not 
perform her original duties.  She maintained that she was 
afraid of losing her job due to absenteeism.  She reported 
that she missed a good deal of work due to her back 
condition.  She stated that she had been told that she had 
disc disease and that surgery had been recommended.  She 
testified that her physical symptoms caused her to become 
agitated and withdrawn.  She also indicated that she isolated 
herself and stayed at home.  She noted that she was on 
medication for depression and opined that the disorder was 
caused by her back disability.

In a May 2001 progress note the veteran's private physician 
indicated that the veteran had chronic low back pain with 
radiation down the right leg and intermittent muscle spasm.  
He noted that medication did not completely relieve the pain.  
He also stated that the veteran had, on occasion, been 
incapacitated and unable to work or perform daily activities.  
Range of motion testing revealed flexion to 30 degrees, 
extension to 10 degrees and side bending to 10 degrees with 
pain at the end of the range.  

A VA psychiatric examination was conducted in September 2001.  
Two examiners, both of whom were noted to review her claims 
folder and electronic chart, interviewed her.  The veteran 
was noted to be cooperative and was thought to be a fair 
historian.  However, the examiners indicated that there were 
some discrepancies suggesting some exaggeration of symptoms.  
The veteran reported that she had begun having problems with 
depression since her back disability had increased in 
severity.  She stated that she had been unable to work or 
perform chores of daily living.  She noted that on the 
previous day she had been unable to get out of bed.  She 
reported that she often presented at the VA emergency room 
with back complaints.  The examiners noted, however, that 
only one visit to the emergency room was evident in her 
electronic chart.  She indicated that she had been seeing a 
VA counselor but had stopped because she felt that she was 
wasting her time.  She stated that her medication had been 
increased, but the examiners noted that there was no evidence 
of that in her chart.  When asked about her work, the veteran 
stated that she just sat there and processed mail.  She 
indicated that she had difficulty with her supervisor and 
that she didn't go in to work half of the time.  The veteran 
stated that she had graduated with a Bachelor's degree in 
2000 and that she had been sending out resumes.  

On mental status examination, the veteran did not impress the 
examiners as being in any active distress or significant 
pain.  She was quite alert and revealed no evidence of any 
sedation.  Her mood was not particularly depressed and she 
occasionally exhibited some nervous giggling and smiling.  
Her fund of knowledge seemed lower than expected for a recent 
college graduate.  She had difficulty with math and 
abstracting.  The diagnostic impressions were mild adjustment 
disorder with depressed mood, secondary to job 
dissatisfaction and chronic pain, and probable personality 
disorder not otherwise specified.  The examiners indicated 
that they were not particularly impressed with the degree of 
depression in the veteran at the time of examination.  They 
pointed out that the veteran's depression appeared to be in 
association with her current job dissatisfaction.  They also 
noted that the veteran did not have any significant problems 
with depression prior to starting her job at the post office.  
In a November 2001 addendum, the examiners indicated that it 
was possible that some of the veteran's current depression 
was due to chronic pain, but that it was more likely than not 
that her depression was primarily due to her current job 
dissatisfaction.  They also noted that the veteran's current 
emotional complaints had developed since she had been working 
in her current job, a job with which she was very unhappy.

The veteran also submitted to a VA spine examination in 
September 2001.  She described low back pain and muscle spasm 
in her low back.  She reported that she was sometimes 
bedridden for several days because of her back pain.  
Physical examination revealed that the veteran did not limp, 
but complained of pain on heel and toe walking.  She also 
complained of problems with her upper back and cervical 
spine.  Range of motion testing revealed flexion to 70 
degrees, extension to 5 degrees and lateral bending to 15 
degrees.  The veteran complained of considerable pain, 
particularly with lumbar spine extension.  Palpation of the 
lumbar spine resulted in diffuse tenderness.  There was no 
evidence of gross neurological deficit.  Deep tendon reflexes 
were normal and straight leg raising was 80 degrees 
bilaterally.  The veteran complained of pulling in her back 
muscles.  

X-rays revealed some degenerative changes of the lower lumbar 
spine, and an MRI revealed no particular abnormalities.  The 
examiner indicated that excessive fatigability would occur 
and that functional ability would be restricted during flare-
ups.  He noted, however, that there were no neurological 
deficits associated with the veteran's service-connected 
disability.  The diagnosis was chronic low back pain.  In a 
November 2001 addendum, the examiner noted that it was 
difficult to distinguish how much the veteran's in service 
injury had contributed to her present complaints.  He did 
conclude that the veteran's work at the post office had 
aggravated her lumbosacral strain.  He noted that the 
symptoms associated with he lumbosacral strain were very 
difficult to distinguish from her present complaints of 
chronic low back pain, and recharacterized the diagnosis as 
one of lumbosacral strain.

The veteran submitted a progress note from her private 
psychologist in March 2002.  The veteran was noted to move 
with a great deal of pain.  She was angry and bitter, her 
affect was constricted and her mood was quite sad.  The 
impression was severe impairment in interpersonal and 
occupational functioning.  The veteran's depression appeared 
to be specifically related and secondary to her chronic 
medical illness.  The diagnoses were moderate, major 
depression and antisocial personality disorder.

An October 2002 letter from the veteran's private physician 
indicates that the veteran had been seen in May 2001 for a 
follow up examination.  He noted that he had examined and 
treated the veteran on several occasions for severe back 
problems, which had prevented the veteran from performing 
daily life activities and work.  

A November 2002 letter from the veteran's private 
psychologist disputes the assumption that the veteran's 
current depression was due to job dissatisfaction.  She noted 
that she had reviewed the veteran's records from the VA 
mental health clinic, reports of her compensation and pension 
examinations, and her private medical records.  She opined 
that the veteran's depression was directly related to her 
chronic low back pain, and noted that two psychiatrists with 
whom she worked supported her opinion.  She pointed out that 
their observation had revealed no positive signs of job 
dissatisfaction as a primary stressor.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the Board's April 2001 remand, the veteran has 
been informed of the requirements for the benefits sought on 
appeal, the evidence and information needed to substantiate 
the claims, the information required of the veteran to enable 
the RO to obtain evidence on her behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.  Numerous records of private and VA 
have also been associated with the claims folder.  Moreover, 
the RO properly arranged for the veteran to be scheduled for 
VA examinations of her claimed disabilities.  Neither the 
veteran nor her representative has identified any other 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations

III.  Analysis

i.  Service Connection for Psychiatric Disability

Service connection is in effect for low back disability.  The 
veteran essentially contends that service connection is 
warranted for psychiatric disability because it was caused by 
her service-connected low back disability.

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

On review of the evidence, the Board concludes that service 
connection is warranted for the veteran's acquired 
psychiatric disability, most recently diagnosed as major 
depression.  In this regard, the Board notes that the veteran 
has consistently argued that his psychiatric disability is 
related to the pain caused by her low back disability.  Her 
VA and private records reflect her chronic low back pain.  
While the September 2002 VA psychiatric evaluation report 
indicates that the veteran's Axis I diagnoses were more 
likely due to job dissatisfaction, the veteran's private 
provider clearly disputes that opinion.  The Board notes that 
the private provider, in her November 2002 letter, indicated 
that she had reviewed pertinent private and VA records in the 
course of evaluating the veteran.  The private psychologist, 
based on her treatment of the veteran and review of her 
records, maintains that the veteran's depression is due to 
her low back disability.  Moreover, the private physician who 
has regularly treated the veteran for low back disability has 
also noted that the veteran has suffered psychological 
distress as a result of her chronic pain.  The Board has 
found the opinions of the veteran's private providers to be 
of greater probative value than that of the VA examiner and 
is therefore persuaded that the veteran's psychiatric 
disability is directly related to her chronic low back 
disability.  Accordingly, service connection is warranted for 
this disability.


ii.  Increased Rating for Lumbosacral Strain

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

The veteran's back disability is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, for lumbosacral strain.  That code provides that a 
rating of 20 percent is warranted where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  An evaluation of 40 
percent is warranted for severe lumbosacral strain with 
listing of the spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above symptoms and abnormal mobility on forced motion.  A 
higher rating is not available under this diagnostic code.  

Ankylosis of the lumbar spine is to be rated as 50 percent 
disabling where the angle of ankylosis is unfavorable or 40 
percent if the angle of ankylosis is favorable.  38 C.F.R. § 
4.71a, Diagnostic Code 5289.

Limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Review of the record discloses that the veteran's low back 
disability is more appropriately rated under Diagnostic Code 
5292 for limitation of motion of the lumbar spine.  In this 
regard, the Board notes that evidence has consistently shown 
that extension of the veteran's lumbosacral spine is markedly 
limited and painful.  The veteran also has pain in other 
planes of movement of her low back.  Both private and VA 
treatment records show the veteran's repeated complaints of 
significant pain and the functional limitation that 
accompanies it.  Therefore, the Board is satisfied that the 
limitation of motion of the veteran's lumbar spine more 
nearly approximates severe than moderate.  Accordingly, a 40 
percent evaluation is in order.  

With regard to other potentially applicable diagnostic codes, 
the Board notes that there is no evidence of ankylosis and 
therefore a higher rating is not available under Diagnostic 
Code 5289.  The Board also notes that the veteran's low back 
disability is not manifested by neuropathy warranting a 
rating pursuant to Diagnostic Code 5293 for intervertebral 
disc syndrome.  In fact, on examination in September 2001, 
there were no neurological deficits associated with the 
veteran's service-connected low back disability.  Further, a 
rating in excess of 40 percent is not authorized under 
Diagnostic Code 5295.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for her low back disability 
and that the manifestations of the disability are those 
contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 40 percent evaluation granted herein.  
Therefore, the Board has concluded that referral of the case 
for  extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for psychiatric disability 
is granted.

A disability rating of 40 percent for low back disability is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.


REMAND

With regard to her service-connected skin disability, the 
veteran maintains that it is worse than is reflected by the 
currently assigned noncompensable rating.  The Board notes 
that during the pendency of the veteran's appeal, the 
diagnostic criteria for skin disabilities were revised.  See 
67 Fed. Reg. 49596-49599 (July 31, 2002).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has adjudicated the veteran's 
claim based on the previous schedular criteria.  The Board 
concludes, due to the substantive nature of the new schedular 
criteria, that it is unable to adjudicate the veteran's claim 
for increase without violating her statutory and regulatory 
procedural rights by addressing a question not properly 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:
1.  The RO should also obtain from the 
veteran the names and addresses of any VA 
and non-VA medical care providers who have 
treated her for her skin disability since 
service discharge.  After securing any 
necessary release(s) from the veteran, the 
RO should attempt to obtain copies of all 
identified records not currently associated 
with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and her representative, and request them 
to provide a copy of such records.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected skin 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected skin 
disability.  Any special diagnostic 
studies deemed necessary should be 
performed.  

Unretouched photographs depicting any 
disfiguring lesions should be taken.

A complete history should be elicited.  
The history should include the types of 
medications, both oral and topical, which 
have been used to treat the veteran's 
skin disability.

The examiner should comment on which 
anatomical areas are affected by the 
veteran's service-connected skin disorder 
(versus any non-service-connected skin 
disability).  

The examiner should indicate the total 
area of the veteran's body affected by 
her skin disability, to include an 
indication of the extent of exposed areas 
affected.  

The examiner should describe the extent 
of any exfoliation, exudation, or itching 
involved.  The examiner should address 
the extent to which there exists 
disfigurement associated with the 
service-connected skin disorder.  The 
location and size of any scarring due to 
the veteran's skin disability should be 
described, as well as any symptoms and 
functional impairment associated with 
such scarring.  

The examiner should also comment on the 
frequency and duration of any flare-ups 
of the service-connected skin disorder.  

The rationale for all opinions expressed 
should also be provided.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue of entitlement to an increased rating 
for skin disability.  In evaluating the 
veteran's service-connected skin disorder, 
the RO should ensure that both the old and 
new diagnostic criteria are considered.  If 
the benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO should 
issue a supplemental statement of the case 
(SSOC) and afford the veteran and her 
representative an appropriate opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions, to 
include the new diagnostic criteria for 
evaluating skin disability.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

